Citation Nr: 1402271	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety disorder not otherwise specified (NOS).


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for a back disability, bilateral foot metatarsalgia, and a psychiatric disability (to include depression, anxiety, and panic attacks).

In his May 2010 substantive appeal (VA Form 9), the Veteran requested hearings before a Decision Review Officer and a Veterans Law Judge at the RO.  He was notified by way of letters dated in March and September 2012 that his DRO and Board hearings had been scheduled for dates in April and October 2012, respectively.  These letters were sent to his address of record and were not returned as undeliverable. 

The Veteran failed to appear for the scheduled hearings.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearings.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing requests had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In November 2012 and August 2013, the Board remanded these matters for further development.

This appeal was processed using the Veterans' Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's current back disability did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

2.  The Veteran's current bilateral foot disability did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

3.  The Veteran's current psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The Veteran's current back disability was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2013).

2.  The Veteran's current bilateral foot disability was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

3.  The Veteran's current psychiatric disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in December 2008 and May 2009, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for a back disability, a bilateral foot disability, and a psychiatric disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the December 2008 and May 2009 letters.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed back and psychiatric disabilities and opinions as to the etiology of these disabilities have been obtained.

In January 2009, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for treatment records from Dr. Shaikh at Charleston General Hospital.  In February and March 2009, the agency of original jurisdiction (AOJ) sent letters to Dr. Shaikh at that facility and requested copies of all available relevant treatment records.  The Veteran contacted the AOJ by telephone in March 2009 and indicated that Dr. Shaikh no longer worked at Charleston General Hospital, that he had unsuccessfully attempted to contact Dr. Shaikh, and that the physician's whereabouts were unknown.  The Veteran requested that his claim be processed without any records from Dr. Shaikh.  In January 2013 he informed the AOJ that Dr. Shaikh had left the country and that her prior office did not have any of her records.  Thus, the Board finds that any further efforts to obtain treatment records from Dr. Shaikh would be futile.  38 C.F.R. § 3.159(c)(2).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 
The Veteran has not been afforded a VA examination for his claimed bilateral foot disability and an opinion as to the etiology of the disability has not otherwise been obtained.  As discussed below, there is no credible evidence that the current bilateral foot disability may be related to a disease or injury in service.  The Veteran has not provided any credible reports of foot problems in service or within a year of service or any credible reports of a continuity of symptomatology since service, and there is no other competent medical or lay evidence that the disability may be related to service.  Thus, a VA examination or opinion is not necessary.  See McLendon, 20 Vet. App. at 83.

In its November 2012 and August 2013 remands, the Board instructed the AOJ to, among other things, attempt to obtain all relevant treatment records from ARH Hospital and Dr. Passidomo, obtain all available SSA disability records, obtain any additional relevant VA treatment records, obtain an opinion as to the etiology of the Veteran's current back disability, and afford the Veteran a VA psychiatric examination to obtain an opinion as to the nature and etiology of his claimed psychiatric disability.

As explained above, all available SSA disability records and VA treatment records have been obtained and associated with the record.  Also, a VA psychiatric examination was conducted in September 2013 and opinions as to the etiology of the Veteran's claimed back and psychiatric disabilities were provided in September and October 2013.

Moreover, in January 2013 the AOJ sent the Veteran a letter and asked him to submit the appropriate release form so as to allow VA to obtain all relevant private treatment records from ARH Hospital and Dr. Passidomo.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran subsequently submitted a signed and completed VA Form 21-4142 for both ARH Hospital and Dr. Passidomo, however he indicated that he had contacted these treatment providers and was informed that his identified records were unavailable because they were dated too far in the past.  Also, Dr. Passidomo had retired.  The Veteran submitted all copies of treatment records that were in his possession.  Therefore, any further efforts to obtain treatment records from ARH Hospital and Dr. Passidomo would be futile.  38 C.F.R. § 3.159(c)(2).

Thus, the AOJ substantially complied with all of the Board's relevant November 2012 and August 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis and organic diseases of the nervous system, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back Disability/Bilateral Foot Disability

Medical records, including a February 2012 VA neurology consultation note and a May 2012 VA examination report, reveal that the Veteran has been diagnosed as having  mild degenerative changes in the facet joints at L4-5 and L5-S1 and axonal peripheral neuropathy involving the feet.  Thus, current back and bilateral foot disabilities have been demonstrated.
 
The Veteran contends that he has experienced back problems ever since he injured his back in service.  He also claims that he began to experience pain and swelling of the feet and ankles in service while training at Fort Knox and that foot symptoms have persisted in the years since that time.  In the alternative, he claims that his bilateral foot disability is related to his back disability.  He is competent to report symptoms of back and foot disabilities as well as a continuity of symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

Service treatment records include a March 1970 report of treatment for a strained back which occurred while the Veteran was lifting the cab of a truck.  He was diagnosed as having a mild strained back.  There is no other evidence of any complaints of or treatment for back or foot problems in his service treatment records and his March 1970 separation examination (which was conducted prior to his March 1970 back strain) was normal.

If a chronic disease, such as arthritis and an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded. 38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed back arthritis or organic disease of the nervous system involving the feet in service and the Veteran has not contended that such disabilities existed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current back and bilateral foot disabilities did not manifest until many years after service.  The earliest post-service clinical evidence of a possible back disability is a May 1993 letter from Bruce Broudy, M.D. which reveals that the Veteran took "some type of medication for arthritis" of the lower back and that he experienced back pain.  The earliest post-service clinical evidence of a possible foot disability is a February 1983 treatment record from Peri Vellayan, M.D. which indicates that deep tendon reflexes in the left lower extremity were very brisk/hyperactive (4+).  There is no clinical evidence of any earlier back or foot problems following service.  The absence of any clinical evidence of back or foot symptoms for over a decade after the Veteran's separation from service in May 1970 weighs against a finding that his current back disability or bilateral foot disability was present in service or in the year or years immediately after service.

The Veteran has provided varying statements as to the history of his back and foot symptoms.  For example, he has claimed that back and foot symptoms have persisted ever since service.  With regard to the feet, however, a report of medical history form dated in March 1970 that was completed for purposes of separation from service indicates that he reported that he was not experiencing, nor had he ever experienced, any "swollen or painful joints," "arthritis or rheumatism," "bone, joint, or other deformity," "foot trouble," "neuritis," or "paralysis."  Also, a May 1994 letter from Pathom Thavaradhara, M.D. which was included among the Veteran's SSA disability records reveals that he reported that he experienced low back pain "for several years."

In light of the absence of any objective evidence of complaints of or treatment for foot problems during service or back problems in service other than the March 1970 mild strain, the fact that the Veteran's March 1970 separation examination was normal, the absence of any clinical evidence of back or foot symptoms for over a decade following service, and the Veteran's inconsistent statements concerning the history of his back and foot symptoms, the Board concludes that his reports concerning the history of his claimed disabilities, including any reports of a continuity of symptomatology since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The only medical opinions of record indicate that the Veteran's current back disability is not related to service.  The nurse practitioner who conducted the May 2012 VA examination opined that the Veteran's current back disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that between the time that the Veteran sustained a mild sprained back in March 1970 and the time that he reported a history of "chronic back pain" in December 2008, there was no continuum of care for his low back pain.  Given the fact that he had a history of being at high risk for a mine injury as a large equipment operator and the fact that a June 2009 VA primary care treatment note included a notation of a history of a "mine injury DJD spine," it was not likely ("less likely than not") that his current back disability was caused by his mild back sprain in service.  Also, spinal degeneration was a normal part of aging.

In October 2013, the nurse practitioner who had conducted the May 2012 VA examination re-reviewed the evidence of record and opined that it was not likely ("less likely as not"/"50 percent probability or less") that any current back disability had its onset in service or was otherwise related to a disease or injury in service, including the mild back sprain in March 1970.  The nurse practitioner explained that all evidence of record was considered and that the Veteran's reports were taken into full consideration.  The Veteran injured his back in service when he lifted the cab of a tractor trailer truck and he was treated with "Wintergreen, ASA and light duty" for 3 days.  His post-service medical records did not show a continuum of treatment for his mild back sprain within one year of his discharge from service and the May 1994 treatment record included among his SSA disability records (which was dated approximately 24 years after his separation from service) included a report of back pain for "several years."  Records dated in April 1993 indicated that he had been able to work underground in mining (mostly involving roof bolting) for 21 years following the mild back strain in 1970 and he reportedly stopped working in 1992 because he was laid off.  He was diagnosed as having "chronic back pain" in December 2008.

The nurse practitioner further explained that the Veteran's reports of pain and stiffness were taken into consideration, as well as the June 2009 report of a history of back pain due to a mine injury.  In light of the Veteran's history of being at high risk for a mine injury as a large equipment operator and his report of having sustained a mine injury to his back, it was not likely ("less likely than not") that his current back disability was caused by the "mild back strain" which occurred during service.

The May 2012 opinion is of limited probative weight because it is partly based on an inaccurate history.  Although the examiner reasoned that there was no continuum of care for the Veteran's low back pain between the time that he sustained a sprain in March 1970 and the time that he reported a history of back pain in December 2008, the May 1994 letter from Dr. Thavaradhara includes a report of low back pain for several years.  Thus, the May 2012 opinion is of little probative value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The October 2013 opinion does not explicitly acknowledge or discuss the Veteran's reports of a continuity of back symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Id.

The October 2013 opinion was otherwise based upon a review of the Veteran's medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that his current back and bilateral foot disabilities are related to back and foot problems in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current disabilities are related to any specific injuries in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another. Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

Although the Veteran has received treatment from medical professionals for his claimed back and foot disabilities, none have attributed these disabilities to any disease or injury in service.  Also, the only medical opinions of record indicate that no relationship exists between the Veteran's claimed disabilities and service.

There is no other evidence of a relationship between the Veteran's current back and bilateral foot disabilities and service, and he has not alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current back and bilateral foot disabilities are related to service, manifested in service, or manifested within a year after his May 1970 separation from service.

Moreover, as the Veteran's claim of service connection for a back disability is being denied, his claim of service connection for a bilateral foot disability as secondary to his diagnosed back disability is without legal merit.  See 38 C.F.R. § 3.310(a) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claims of service connection for a back disability and a bilateral foot disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Psychiatric Disability

Medical records indicate that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a September 2013 VA examination report includes a diagnosis of anxiety disorder NOS.  Thus, a current psychiatric disability has been demonstrated.

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to his psychiatric disability.  There is no evidence of any complaints of or treatment for psychiatric problems in his service treatment records and his March 1970 separation examination was normal.  Also, he reported on the March 1970 report of medical history form completed for purposes of separation from service that he was neither experiencing, nor had he ever experienced, any "depression or excessive worry," "nervous trouble of any sort," or any other psychiatric symptomatology.

Rather, the Veteran claims that he began to experience and receive treatment for psychiatric symptoms in 1970 shortly after his separation from service and that he has continued to experience psychiatric symptoms in the years since that time.  The records of treatment for psychiatric problems in the 1970s are unavailable.  The objective evidence supports a finding that the Veteran's current psychiatric disability did not manifest until after service.  The earliest post-service clinical evidence of a possible psychiatric disability are treatment records from Dr. Vellayan and Appalachian Regional Hospital dated in February 1983 which include reports of nervousness and anxiety.  There is no clinical evidence of any earlier psychiatric symptomatology following service.    

The only medical opinion of record reflects that the Veteran's current psychiatric disability is not related to service.  The clinical psychologist who conducted the September 2013 VA examination opined that the Veteran's current psychiatric disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that the Veteran reported during the examination that he began to experience anxiety and panic symptoms after service.  Specifically, he reported that he was treated for anxiety "in the early 70's" and he stated that he "had been out of the military but just a little while" when he started taking psychiatric medications.  He indicated that he was not treated for anxiety or panic symptoms during service, and this was consistent with the collateral records.  The Veteran's service treatment records were negative for complaints of anxiety or panic.  Thus, there was no indication that depression, anxiety, or panic attacks had their onset during service.  Also, there were no notable  injuries or conditions incurred during service that were in any way related to the Veteran's current anxiety symptoms.  Rather, his anxiety symptoms were generalized and had no discernable nexus to military service.

The September 2013 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Although the Veteran contends that his current psychiatric disability is related to service and he is competent to report symptoms and immediately observable relationships between symptoms and certain disabilities, he lacks the expertise in this case to conclude that his current psychiatric disability is related to service, as opposed to some other cause.  Thus, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2).

There is no other evidence of a relationship between the Veteran's current psychiatric disability and service, and he has not alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability manifested in service or is otherwise related to service.  Hence, service connection for the currently diagnosed psychiatric disability is not warranted and the appeal is denied.


ORDER

Entitlement to service connection for a back disability is denied

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


